Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 18-81018-Civ-Middlebrooks/Brannon
LIBERTY MUTUAL FIRE
INSURANCE COMPANY,

Plaintiff,
v.

SOUTHERN-OWNERS
INSURANCE COMPANY,

Defendant.
/

 

DEFENDANT, SOUTHERN-OWNERS INSURANCE COMPANY’S MOTION TO

QUASH NOTICE OF RULE 30(b)(6) DEPOSITION DEPOSITION / MOTION
FOR PROTECTIVE ORDER AS TO NOTICE OF RULE 30(b)(6) DEPOSITION

and REQUEST FOR EXPEDITED TREATMENT OF MOTION
COMES NOW, the Defendant, Southern-Owners Insurance Company, by and

through undersigned counsel, and pursuant to Rule 26(c)(1) of the Federal Rules of Civil
Procedure, and hereby files this Expedited Motion to quash Notice of Deposition /
Motion for Protective Order as to Liberty Mutual’ s Notice of Deposition Duces Tecum
of Southern-Owners Insurance Company, and in support thereof states as follows:
BACKGROUND
1. On August 1, 2018, Liberty Mutual filed its Complaint in this case. [DE 1].
2. The Complaint contains two counts which purport to seek:
i. Equitable contribution; and

ii. Equitable subrogation.
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 2 of 16

3. The Complaint alleges that Liberty Mutual has been providing a defense to
its insured, P&A Roofing, in regards to an underlying case currently pending in circuit
court in Palm Beach County, Florida, styled, CityPlace South Tower Condominium
Association, Inc. v. CityPlace South Tower, LLC, et. al., Case # 2016-CA-009609.
(“Underlying Action”).

4. The Complaint alleges that P&A Roofing is an Additional Insured under a
Southern-Owners’ policy issued to S&S Roofing, and that Southern-Owners has a duty to
defend P&A Roofing in the Underlying Action.

5. The Complaint alleges that Southern-Owners has breached its duty to
defend P&A Roofing, therefore, Southern-Owners owes Liberty Mutual either 1)
equitable contribution or 2) equitable subrogation, for the fees/costs Liberty Mutual has
spent / is still spending in the defense of P&A Roofing in the Underlying Action.

6. Additionally, the Complaint alleges that, although Southern-Owners is
currently providing a defense to P&A Roofing, through the Johnson Law Group, that
defense is inadequate. However, it does not make any allegations as to how the defense is
inadequate.

7. As stated in the Complaint, the Underlying Action that forms the basis for
this action is still ongoing.

8. The Underlying Action is in its early stages— substantial discovery has not
begun and the case has not been set for trial.

9. To date, Southern-Owners continues to provide a defense to P&A Roofing

in the Underlying action, via, the Johnson Law Group.
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 3 of 16

10. Southern-Owners previously filed a Motion to Dismiss Plaintiff's
Complaint as premature. [DE 11]. Southern-Owners Motion to Dismiss is still pending
with this Court.!

PRE-TRIAL SCHEDULING ORDER

11. On August 13, 2018, (5 months ago) this Court issued its Pre-trial
scheduling Order in this case. [DE 9]. Pursuant to this Court’s Pre-trial scheduling order,
all discovery shall be completed by January 14, 2019. [DE 9, p. 6 of 10].

12. On Monday, December 31, 2019, (New Years Eve), at 3:18 P.M., Liberty
Mutual served counsel for Southern-Owners’ E-Service mailbox with a Notice of taking
Deposition Duces Tecum setting the deposition of “Southern-Owners Insurance
Company,” for Friday January 11, 2019.

13. Thus, the deposition was set out only eleven (11) calendar days from the
date the Notice was sent, and only fourteen (14) calendar days before the discovery
cutoff date. [Exhibit 1, Notice of Taking Deposition Duces Tecum].

14. Counsel for Southern-Owners office was closed on New Years Eve.
Therefore, it did not receive the Notice (sent to its E-Service inbox at the end of the day
on New Years Even) until it returned on Wednesday, January 2, 2019, which was nine
(9) calendar days before the deposition was scheduled to take place, and eleven (11)

calendar days before the discovery cutoff date.

 

1 A Notice of Ninety Days Expiring was filed on December 18, 2018, in regards to the Motion to
Dismiss.
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 4 of 16

15. This was the first time in the five (5) months since Plaintiff filed this
lawsuit and this Court issued its Pre-trial Scheduling Order that Plaintiff ever attempted

to schedule the deposition of the Southern-Owners’ Corporate Representative.

16. Providing, what is the equivalent of nine (9) calendar days’ notice, is
insufficient time for Southern-Owners to designate and prepare its Corporate
Representative to testify regarding at deposition to thirteen (13) areas of inquiry.

17. Additionally, the Notice of Deposition lists the location for the deposition
as Plaintiffs counsel’s office in West Palm Beach, Florida. It is inappropriate for
Plaintiff's counsel to notice the deposition of the Corporate Representative of Southern-
Owners, a Defendant in this matter, at its own office. The deposition should be scheduled
at the Corporate Representatives office, or the office of their counsel.

18. | Southern-Owners moves this Court quash the Notice of Deposition and/ or
enter a protective order as to the Notice of Deposition because counsel for Plaintiff has
provided insufficient notice (essentially nine calendar days) for Southern-Owners to
designate and prepare its corporate representative for deposition.

19. Additionally, Southern-Owners asserts that all thirteen “subjects” or areas
of inquiry listed in the deposition notice list subjects which are entirely irrelevant to any
issue in this litigation, or otherwise protected by work-product and /or attorney client

privilege.
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 5 of 16

20. | With regard to the scope of discovery Fed. Rul. Civ. Pro. 26(b)(1) provides
that “parties may obtain discovery regarding any non-privileged matter, that is relevant to
any party’s claim or defense.”

21. Pursuant to Federal Rule of Civil Procedure 26(c)(1), a party from whom
discovery is sought may move for a protective order, and the court may, for good cause,
issue a protective order, to protect a party from annoyance, embarrassment, oppression,
or undue burden or expense including forbidding the discovery, and/or forbidding inquiry
into certain matters, or limiting the scope of the discovery.

22.  Southern-Owners moves this court to quash the Notice of Deposition and/
or enter a protective order as to the Notice of Deposition, as all of the “subjects” listed on
the deposition notice seek information which is either 1) completely irrelevant to any
claim in this litigation, and would not lead to the discovery of admissible evidence and/or
2) protected by attorney-client and/or work product privilege.

23. Thus, the deposition would serve no purpose other than to annoy and harass
Southern-Owners and cause it to incur the undue burden and expense of having to appear
for deposition.

24. Based upon the above, Southern-Owners moves this Court to either quash
the Notice of Deposition and/or enter a protective order, finding that Southern-Owners is
not required to appear for deposition pursuant to Plaintiff's December 31, 2018, Notice of

Deposition Duces Tecum.
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 6 of 16

MEMORANDUM OF LAW

I. Plaintiff has not provided reasonable notice for taking the deposition of the
Corporate Representative of Southern-Owners

S.D. Local Rules 26.1(h) provides that a party noticing a deposition in the State of
Florida must provide, at a minimum, seven (7) days’ notice in writing to all other parties
in the action. The Rule however, does not provide that seven days’ notice is per se
reasonable notice, as is required under the Federal Rules. See Fed. R. Civ. P. Rule
30(b)(1)(A Party who wants to depose a person by oral questions must give reasonable
written notice to every other party) (emphasis added).

To the contrary, this Court and other federal courts dealing with this issue have
often held that more than seven days’ notice is insufficient in circumstances similar to
this one, involving a corporate representative deposition. See DWFII Corp. v. State Farm
Mut. Auto. Ins. Co., No. 10-20116-CIV, 2010 WL 11553415, (S.D. Fla. Nov. 1,
2010)(granting motion for protective order holding that notice of corporate representative
deposition, unilaterally set, providing nine days’ notice, and listing twelve areas of
inquiry, was set within an unreasonably short period of time, despite the fact it met the
letter of the seven day advance notice required under the southern district local rules); See
also Temple v. Am. Airlines, Inc., No. 3-99-CV-2289-AH, 2001 WL 1012683, at *1
(N.D. Tex. Aug. 17, 2001), affd sub nom. Temple v. Am. Airlines, 37 F. App'x 87 (Sth
Cir. 2002)(Although Rule 30 does not provide a time frame within which a party must
designate a person or persons pursuant to Rule 30(b)(6), twelve days’ notice was an

unreasonably short time, given the breadth of the notice); See also In re Sulfuric Acid
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 7 of 16

Antitrust Litigation, 231 F.R.D. 320, 327-238 (N.D. Ill. 2005) (Plaintiffs’ 10 business
days’ notice was not reasonable notice of deposition where depositions were to occur
hours before discovery cutoff and it was probable that schedules of deponents might be
unable to accommodate notice).

Here, Plaintiff's Deposition Notice was served at 3:18 P.M. on December 31,
2018, (New Years Eve when Defendant’s counsel’s office was closed), unilaterally
scheduling the deposition for January 11, 2019. The Notice was not received by
Defendant’s counsel until it returned to the office on Wednesday, January 2, 2019 only
nine (9) days before the deposition was scheduled to take place. While Plaintiff's counsel
did email counsel for the Defendant on December 28" regarding the deposition, she did
not attempt to coordinate a mutually agreeable date and time, nor did she provide any
proposed areas of inquiry. Rather she instructed counsel for Defendant to hold January
11, 2019, the Friday before the discovery cutoff, as an open date for the deposition of the
Southern-Owners Corporate Representative. In response, counsel for Defendant noted
that until areas of inquiry were provided, it could not know who the Corporate
Representative would be, or whether he/she would be available on that date. To note, this
was the first time in the five months since this case was filed that Plaintiff ever made any
mention of taking the deposition of the Southern-Owners Corporate Representative.

At no point after that email did Plaintiff's counsel ever contact counsel for
Southern-Owners to provide any areas of inquiry, to confirm the availability of the
corporate representative, or to discuss a time and/or location for the deposition. Three

days later, at 3:18 P.M. on New Years Eve (while Defendant’s counsel’s office was
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 8 of 16

closed), counsel for Plaintiff sent over a Notice of Deposition, unilaterally scheduling the
deposition of “Southern-Owners Insurance Company regarding the subjects listed in
Exhibit A”, for January 11, 2019, at Plaintiffs counsel’s office in West Palm Beach,
Florida. Exhibit “A” listed thirteen (13) “subjects” i.e. areas of inquiry for deposition.

As previously stated, providing what is essentially nine calendar days’ notice to
Southern-Owners for it to designate and prepare its corporate representative for
deposition on thirteen (13) areas of inquiry is an unreasonably short period of time.

Based upon the above, Southern-Owners asserts that Plaintiff has failed to provide
reasonable notice of taking the deposition of the Corporate Representative of Southern-
Owners. Therefore, Southern-Owners requests that this Court quash the deposition notice
and/or enter a protective order stating that Southern-Owners is not required to appear for
the deposition scheduled on January 11, 2019, at Plaintiff's counsel’s office in West Palm
Beach, Florida.

II.  Allof the “subjects” in Plaintiff's Notice of deposition seek information that is
either completely irrelevant or protected by privilege

With regard to the scope of discovery Fed. Rul. Civ. Pro. 26(b)(1) provides that
“parties may obtain discovery regarding any non-privileged matter, that is relevant to any
party’s claim or defense.” The first issue the court must look at is whether the discovery
sought is relevant and reasonably calculated to lead to the discovery of admissible
evidence. AIG Centennial Ins. Co. v. O'Neill, No. 09-60551-CIV, 2010 WL 411655, 7
(S.D. Fla. 2010) (“First, the Court addresses the relevancy issue because if the documents

Defendants seek lack relevance, the Court need not consider privilege.”)
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 9 of 16

Here, Plaintiff seeks to depose the corporate representative of Southern-Owners in

regards to the following areas of inquiry:

1. Southern-Owners’ reasons for providing a defense to S&S Roofing,
including whether Southern-Owners contends that Endorsement 55371 (1-
07) (the “OCIP” exclusion) bars coverage for this matter.

2. The reservations under which Southern-Owners agreed to defend S&S
Roofing.

3. Facts concerning Southern-Owners’ initial awareness of insurance policy
number RG2-651-286180-015, issued by Liberty Mutual to Moss &
Associates, LLC (the “CCIP”), including the date it became aware of the
CCIP, and the individuals involved in evaluating the CCIP and the
applicability of the OCIP exclusion.

4, Southern-Owners’ reasons for hiring The Johnson Law Group to defend
P&A Roofing including Southern-Owners’ experience with The Johnson
Law Group in other construction defect actions.

5. Southern-Owners’ other panel counsel options to defend P&A Roofing
on the date that Southern-Owners chose The Johnson Law Group to defend
P&A Roofing.

6. Payments made in the defense of P&A Roofing.
7. The budget for the defense of P&A Roofing through trial.

8. The terms under which The Johnson Law Group agreed to defend P&A
Roofing, including the rate structure agreed to by Southern-Owners.

9. Southern-Owners’ reasons for hiring Boyd & Jenerette, P.A. to defend
S&S Roofing, including Southern-Owners’ experience with Boyd &
Jenerette in other construction defect actions.

10. Southern-Owners’ other panel counsel options to defend S&S Roofing
on the date that Southern-Owners chose Boyd & Jenerette, P.A. to defend
S&S Roofing.

11. Payments made in the defense of S&S Roofing.

12. The budget for the defense of S&S Roofing through trial.
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 10 of 16

13. The terms under which Boyd & Jenerette agreed to defend P&A
Roofing, including the rate structure agreed to by Southern-Owners.

In regards to areas of inquiry one (1) through three (3), Plaintiff seeks information
regarding Southern-Owners interpretation / application of the provisions and exclusions
of its own insurance policy, as well as its decisions regarding its defense and / or
indemnity obligations to S&S Roofing for the underlying claims.

First of all, any information pertaining to Southern-Owners’ reasons/decision for
provide a defense to S&S Roofing is completely irrelevant to the issue of whether
Southern-Owners has any defense obligations to P&A Roofing.

Additionally, Southern-Owners own interpretation of its policy is completely
irrelevant to this court’s determinations regarding Southern-Owners defense obligations
to P&A Roofing in the Underlying Action. See Diamond State Ins. Co. v. His House,
Inc., 2011 WL 146837 (S.D. Fla. 2011) (court recognizing that coverage litigation
concerned only the court’s interpretation of the policy at issue so topics about insurer’s
claims handling, policy interpretation, underwriting considerations, and issuance of the
policies are not relevant and therefore not discoverable through deposition testimony of
the corporate representative); see also Auto-Owners Ins. Co. v. Donpat Gate Parkway,
LLC, No. 3:17-CV-141-J-34JBT, 2018 WL 3202081, at *1 (M.D. Fla. May 22, 2018)
(Granting motion for protective order holding that Association failed to point to any

factual issue that would render the deposition of the corporate representative of the
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 11 of 16

insurer relevant in a case involving a dispute of insurance coverage since the construction
of the policy was a question of law for the court to decide).

Furthermore, even if this information was arguably relevant, when coverage is still
at issue, information pertaining to Southern-Owners’ coverage analysis and
determinations is protected by attorney-client and work product privilege. See Scottsdale
Ins. Co. v. Camara De Comercio Latino-Americana De Los Estados Unidos, Inc., 813
So. 2d 250, 251 (Fla. 3 DCA 2002) (When the issue of insurance coverage is unresolved
and at issue in pending court proceedings, a trial court must not order an insurer to
produce its claims files and other work product documents. The same reasoning and
authority necessarily applies to the testimony of the corporate representative of the
insurer at deposition); See also Merrett v. Liberty Mut. Ins. Co., 2012 WL 2505490, 1-2
(M.D. Fla. 2012). (Court upheld objection on grounds that insurer’s attorney provided
insurer with legal advice regarding the handling of the claim subject to attorney-client

privilege).

In the case at hand, a determination of coverage for P&A Roofing under the
Southern-Owners policy is still at issue in this litigation. Therefore, information
pertaining to Southern-Owners claims handling decisions, as well as decisions regarding
its reservation of rights and defense obligations are protected by work-product and
attorney-client privilege. Since all of the information sought in “subjects” one (1) through

three (3) are 1) irrelevant and 2) privileged, Plaintiff is not entitled to discovery of such
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 12 of 16

information through the deposition testimony of Southern-Owners Corporate
Representative.

In regards to “subjects” numbered four (4) through eight (8) Plaintiff seeks
information regarding:

4. Southern-Owners reasons for retaining the Johnson Law Group as
counsel for P&A Roofing;

5. Southern-Owners’ other panel counsel options to defend P&A Roofing;
6. Payments made for the defense of P&A Roofing;

7. The budget for the defense of P&A Roofing through trial; and

8. The terms/rate structure for defense counsel for P&A Roofing.

Presumably, Plaintiff seeks this information in regards to the allegations in its
Complaint that the defense being provided to P&A Roofing in the Underlying Action is
inadequate. However, none of the above listed “subjects” seeks information that has any
relevance to Plaintiff's claim that the defense being provided to P&A Roofing is
somehow inadequate.

Southern-Owners reasons for hiring the Johnson law group, its prior experience
with the Johnson Law Group, information on other law firms it hires as panel counsel,
and the amount of monies it has paid and/or budgeted for the defense of P&A Roofing
has no relevance to whether the Johnson Law Group is currently providing an adequate
defense to P&A Roofing in the Underlying Action.

Since this information is irrelevant to any issue in this case, deposing the

Corporate Representative of Southern-Owners on these subjects will serve no purpose
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 13 of 16

other than to annoy and harass Southern-Owners, and cause it the undue burden and
expense of having to appear for deposition.

A party is only entitled to discovery of relevant information. Since this
information is not relevant, Plaintiff should not be entitled to discovery of said
information from the Corporate Representative of Southern-Owners.

Additionally, these “subjects” appear to really be seeking information pertaining
to claims handling by Southern-Owners, rather than to the adequacy of the defense being
provided by the Johnson Law Group. Information on Southern-Owners claims handling is
irrelevant to any issues in this case. See Diamond State Ins. Co. v. His House, Inc., 2011
WL 146837 (S.D. Fla. 2011) (court recognizing that coverage litigation concerned only
the court’s interpretation of the policy at issue so topics about insurer’s claims handling,
policy interpretation, underwriting considerations, and issuance of the policies are not
relevant and therefore not discoverable through deposition testimony of the corporate
representative)

Lastly, in “subjects” numbered nine (9) through thirteen (13) Plaintiff seeks
information regarding:

9. Southern-Owners’ reasons for hiring Boyd & Jenerette, P.A. to defend
S&S Roofing, including Southern-Owners’ experience with Boyd &
Jenerette in other construction defect actions.

10. Southern-Owners’ other panel counsel options to defend S&S Roofing
on the date that Southern-Owners chose Boyd & Jenerette, P.A. to defend
S&S Roofing.

11. Payments made in the defense of S&S Roofing.

12. The budget for the defense of S&S Roofing through trial.
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 14 of 16

13. The terms under which Boyd & Jenerette agreed to defend P&A
Roofing, including the rate structure agreed to by Southern-Owners.

Information pertaining to Southern-Owners retention of counsel from Boyd &
Jenerette as counsel for S&S Roofing, and payment to said counsel for the defense of
S&S Roofing has absolutely no relevance to the issue of whether the Johnson Law
Group is providing an adequate defense to P&A Roofing in the Underlying Action.

A party is only entitled to discovery of relevant information. Since this
information is not relevant, Plaintiff should not be entitled to discovery of said
information from the Corporate Representative of Southern-Owners.

As previously stated, a party from whom discovery is sought may move for a
protective order, and the court may, for good cause, issue a protective order, to protect a
party from annoyance, embarrassment, oppression, or undue burden or expense including
forbidding the discovery, and/or forbidding inquiry into certain matters, or limiting the
scope of the discovery. Fed. Rul. Civ. Pro. 26(c)(1).

Southern-Owners moves this Court to either quash the Notice of Deposition and /
or to enter a protective order as to Plaintiff's Notice of Taking Deposition Duces Tecum
as none of the “subjects” listed in the notice have any relevance to any issue in this
litigation and are otherwise protected by privilege. Therefore, Southern-Owners requests
that the Court either quash the Notice of Deposition or issue a protective order finding
that Southern-Owners does not have to appear for pursuant to Plaintiff's December 31,

2019, Notice of Taking Deposition.
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 15 of 16

LOCAL RULE 7.1(a)(3) CERTIFICATION
Pursuant to Local Rule 7.1(a)(3) Southern-Owners advises the court that it has
conferred with counsel for Plaintiff, Frank Morreale and Tanya Cronau, regarding the

relief requested in this Motion, and advises as follows:

e Counsel for Plaintiff has advised that they have no objection to the
deposition taking place at the office of counsel for Southern-Owners in

North Palm Beach, Florida;

e Counsel for Plaintiff disagrees with the remainder of the Motion, as they
believes that their Notice of Deposition provided Southern-Owners with a
sufficient amount of time to prepare its corporate representative for
deposition. Additionally, counsel for Plaintiff disagrees that the areas of
inquiry listed are irrelevant to the issues in this litigation, or that an entire

“subject” is irrelevant and/or privileged;

e Counsel for Plaintiff offered to re-set the deposition at a later date in order
to provide Southern-Owners with more time for preparation. However,
counsel for Defendant does not agree to set the deposition at a later date, as
this would be outside of the discovery cutoff, and Plaintiff has had plenty of
time in the last five (5) months to request this deposition and failed to do so

until the last minute without good cause.
Case 9:18-cv-81018-DLB Document 23 Entered on FLSD Docket 01/07/2019 Page 16 of 16

REQUEST FOR EXPEDITED TREATMENT OF MOTION

Southern-Owners requests that the Court expedite its ruling on this Motion, as the
Motion is time sensitive in light of the fact that the deposition is currently scheduled to
take place this Friday, January 11, 2019. A ruling is needed by Thursday, January 10,
2019, so that Southern-Owners knows whether it must appear for deposition.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the above was filed through the CM/ECF filing system which
will provide copies to Frank Morreale, Esq. and Tanya Cronau, Esq.
(Frank.Morreale@nelsonmullins.com; Tanya.Cronau@nelsonmullins.com) Mailing
Address: 50 N. Laura St., Suite 4100, Jacksonville, FL 32202 this “)TNday of January,
2019.

s/ Carri S. Leininger, Esq.

Carri S. Leininger, Esq. (eService@wlclaw.com)
Florida Bar No. 0861022

Jessica L. Gregory, Esq.

Florida Bar No. 92019

Attorney for Defendant.

Williams, Leininger & Cosby, P.A.
11300 US Highway One, Suite 300
North Palm Beach, Florida 33408
Telephone No. (561)615-5666
Facsimile No. (561)615-9606
